Citation Nr: 0006615	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-29 330	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for myotonia, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from April 1987 to June 1993.  
In a January 1994 rating action, the RO granted service 
connection for myotonia and assigned a 10 percent rating from 
July 1993.  This appeal arises from a July 1996 rating action 
in which the RO denied an evaluation in excess of 10 percent 
for myotonia.  In September 1998, the Board of Veterans' 
Appeals (Board) remanded the case to the RO.  


REMAND

In the September 1998 remand, the Board referred to a report 
of a VA neurological examination accorded to the veteran in 
December 1996.  The examination report indicated that the 
veteran had been treated by a physician identified as "Dr. 
Tims" in the neurology department at Duke University 
Hospital, and it had been proposed that the veteran see the 
Muscles Disorders Clinic physician at a medical facility 
identified as "BGSM".  (The Board notes that the record 
includes a report of a March 1994 neuromuscular consult by 
Richard W. Tim, M.D., and believes that "BGSM" may refer to 
the Bowman Gray School of Medicine in Winston-Salem, North 
Carolina.)  The September 1998 remand directed the RO to 
contact the veteran and request that he submit appropriate 
forms authorizing release to VA of all records of treatment 
and evaluation by "Dr. Tims" and at "BGSM".  The remand 
also instructed the RO to obtain records of medical treatment 
of the veteran for myotonia, at the VA Medical Center in 
Durham, North Carolina (Durham VAMC), dating from June 1996.  

In a September 1998 letter to the veteran, the RO requested 
that he complete forms authorizing the release of the records 
of his treatment for myotonia.  The RO also attempted to 
schedule the veteran for a VA examination.  Although the 
veteran failed to report for the VA examination, which was 
scheduled for December 1998, he indicated in a January 1999 
notice that his address had changed.  In a February 1999 
letter to the veteran, the RO enclosed a copy of its 
September 1998 letter requesting that he complete 
authorization forms to enable the RO to obtain records of his 
medical treatment for myotonia.  The claims folder does not 
indicate that the veteran responded to the February 1999 
letter, and the records of medical treatment referenced in 
the September 1998 remand have not been obtained for the 
claims folder.  Although the veteran's authorization is 
necessary to obtain records of medical treatment from sources 
other than VA, his authorization is not required to obtain 
records of VA medical treatment, including records of 
treatment at Durham VAMC since June 1996.  These records 
should be obtained and associated with the claims folder.  

In an April 1999 letter to the veteran, the RO indicated that 
he was scheduled for a VA examination by a physician 
identified as "Dr. Bodner" at the VA outpatient clinic in 
Winston-Salem, North Carolina (Winston-Salem VAOPC).  A VA 
Form 21-2545 ("Report of Medical Examination for Disability 
Evaluation") was signed by the veteran and dated June 7, 
1999.  Additionally, the record includes a VA examination 
report (on VA Form 2507) which shows that the veteran was 
accorded a VA neurological examination at the VA Medical 
Center in Salisbury, North Carolina (Salisbury VAMC) on May 
13, 1999 by Edward V. Spudis, M.D.  Dr. Spudis signed the 
examination report on June 23, 1999.  The examination report 
refers to a report from Dr. Bodner dated May 13, 1999 and 
discussing "stiffness of the [veteran's] entire body".  
However, the report from Dr. Bodner is not contained in the 
claims folder.  

With regard to the VA examination by Dr. Spudis, the Board 
notes that, the September 1998 remand requested that the 
neurological examiner opine as to whether the veteran's 
service-connected myotonia is mild, moderate, moderately 
severe, severe or pronounced.  The report of the examination 
performed by Dr. Spudis does not indicate whether the 
myotonia is mild, moderate, moderately severe, severe or 
pronounced, but the report indicated that there were no 
observable symptoms of myotonia.  Accordingly, the Board 
concludes that the question of the severity of the service-
connected myotonia has, in effect, been answered.  

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain all clinical 
records of treatment of the veteran at 
the VAMC in Durham, North Carolina from 
June 1996 to the current time for 
association with the claims folder.  
Further, the RO should ascertain if the 
veteran was seen by a Dr. Bodner at the 
VAOPC in Winston-Salem, North Carolina in 
May 1999, and in particular on May 13, 
1999, and, if so, a report of Dr. 
Bodner's examination of the veteran 
should be obtained for association with 
the claims folder.  If there are no 
medical records referable to the veteran 
at one or both of the above named VA 
medical facilities, reports of contact 
should be completed reflecting this 
fact(s).  

2.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  

3.  The RO should then review the claim 
for an increased rating for service-
connected myotonia to determine whether 
the claim may be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




